DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing an essentially water- and oxygen-free halogen salts by heating hydrated halogen salts to a temperature that is high enough to remove at least part of the hydrated water, does not reasonably provide enablement for heating all halogen salts that are not hydrated to all heating temperatures with the claimed heating rate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 

(A) The breadth of the claims:


(B) The nature of the invention:
The nature of the claimed invention is a chemical process for producing essentially water- and oxygen-free halogen salts.

C) The state of the prior art:
Eom et al (“Dehydration characteristics of Magnesium Chloride Hydrate”, J. of Korean Inst. Of Resources Recycling, Vol. 16, No. 5, 2007, pp. 8-12) is relied upon to show the state of the prior art regarding the production of anhydrous magnesium chloride, which is an essentially water- and oxygen-free halogen salt of an alkaline earth metal as required in the instant claim 1.  As shown in Eom, the magnesium chloride hexahydrate is dehydrated to form anhydrous magnesium chloride according to reactions (2)-(4) on page 9.
 MgCl2.6H2O [Wingdings font/0xE0] MgCl2.4H2O + 2H2O 	t=117oC	(1)
MgCl2.4H2O [Wingdings font/0xE0] MgCl2.2H2O + 2H2O	t=195oC	(2)
MgCl2.2H2O [Wingdings font/0xE0] MgCl22H2O + H2O	t=242oC	(3)
MgCl2.H2O [Wingdings font/0xE0] MgCl2 + 2H2O		t=304oC	(4)
oC, the melting point of MgCl2.6H2O, only 2 water are removed (note reaction (1)).  The remaining water is subsequently removed by further increasing the temperature (note reactions (2)-(4)).

(D) The level of one of ordinary skill:
One of ordinary skill should have at least a bachelor degree in chemistry or chemistry related area, such as chemical engineer, to understand the basic principles of chemical reaction.

(E) The level of predictability in the art:
The art related to the claimed invention is highly unpredictable.

(F) The amount of direction provided by the inventor:
The instant specification discloses a process in general terms for all of the claimed metals while mentioning that some findings are “surprises”.  The instant specification discloses that the temperature “is kept constant at those temperatures at which the cleavage of water from the halogen salt proceeds particularly effectively” (note page 8, first full paragraph).

(G) The existence of working examples:
There is only one example in the instant specification.  In the example, MgCl2.6H2O is mixed with NH4Cl and the resulting mixture is heated at a heating rate of oC) up to a temperature of 350oC.  This was done in vacuum.  

(H) The quantity of experimentation needed to make or use the invention based on the content of disclosure.
In the instant claim 1, the process requires that “at least halogen salt is heated to the melting temperature of the at least one halogen salt with a heating rate from 0.1 K/min to 10 K/min”.  The melting point of “the at least one halogen salt” is the melting point of the starting material; thus, when the “at least one halogen salt” is magnesium chloride hexahydrate as used in the example of the instant specification, the instant claim 1 requires heating the magnesium chloride hexahydrate to its melting point of 117oC.  As evidenced by Eom (note state of the art as stated above), by heating the magnesium hexahydrate to 117oF, magnesium chloride tetrahydrate is obtained (note reaction (1) on page 9).  Such magnesium chloride tetrahydrate is not a “water-free and oxygen-free halogen salt” because as disclosed in the instant specification, “essentially water- and oxygen-free halogen salt mixture with a content of 90% by weight or more of pure halogen salt” (note page 7, second full paragraph).   The “heating” temperature of 350oF used in the sole example is not the melting temperature of the magnesium chloride hexahydrate (the starting material) nor the melting temperature of the anhydrous magnesium chloride (the product).   Thus, there is no clear disclosure in the instant specification to teach that an “essentially water- and oxygen-free halogen salt”, such as magnesium chloride, can be produced by heating magnesium chloride hexahydrate to its melting point of 117oC.  Even for the sole halogen salt (magnesium chloride hexachloride) exemplified in the instant specification, using the claimed “melting point” (117oC) would not produce a “water- and oxygen-free halogen salt” (anhydrous magnesium chloride), thus, there is no sufficient guidance in 
Also, there is no clear disclosure in the instant specification to teach that the starting halogen salt can be anhydrous.  The instant specification discloses that the heating step is for “cleaving of water from the halogen salt) (note (F) as stated above).  

Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.
The 112(a) rejection for scope of enablement requirement is modified in view of Applicants’ amendment to the instant claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chemical Book “Magnesium chloride” and Chemical Book “Magnesium chloride hexahydrate” are cited to show that the melting points for magnesium chloride (anhydrous) and magnesium chloride hexahydrate are 714oC and 117oC, respectively.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        August 20, 2021